SULLIVAN, Judge.
For the reasons expressed in National Union Fire Insurance Co. of Louisiana v. Harrington, 02-832 (La.App. 3 Cir. 4/17/03), 854 So.2d 880, the judgment of the trial court is affirmed. This matter is remanded to the trial court for determination of any additional rights Mrs. LeBlane may have in light of her settlement with Progressive Security Insurance Company. All costs of this appeal are assessed to Burton Harrington and Progressive Security Insurance Company and Daimler-Chrysler Insurance Company.
AFFIRMED AND REMANDED WITH INSTRUCTIONS.